IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50727
                         Summary Calendar
                        __________________


SHERMAN RENSHAW,

                                       Petitioner-Appellant,

versus

UNITED STATES PROBATION DEP'T,

                                       Respondent-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-94-CV-145
                         - - - - - - - - - -
                            April 5, 1996
Before REAVLEY, SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Sherman Renshaw argues that the district court abused its

discretion in failing to conduct an evidentiary hearing on his

claim that he is entitled to an immediate federal probation

revocation hearing.   Renshaw also argues that the district court

erred in conducting a de novo review of the record after the

United States failed to file timely objections to the magistrate

judge's findings and recommendation.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-50727
                                  -2-

     We have reviewed the record, the opinion of the district

court, and the briefs, and find that the dismissal of the

petition should be affirmed substantially for the reasons stated

by the district court.     See Renshaw v. United States Probation

Department, No. A-94-CV-145 (W.D. Tex. Sept. 7, 1995).    The

district court did not reverse the factual findings or legal

conclusions of the magistrate judge.    The district court had a

duty to fully review the record and was free to accept, reject,

or modify the recommendation of the magistrate judge.     See 28

U.S.C. § 636(b)(1)(C).   The district court's ultimate disposition

of the case is AFFIRMED.